Citation Nr: 0816090	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether the injuries sustained from a shooting on 
September [redacted], 1978 were the result of the veteran's willful 
misconduct based on the receipt of new and material evidence.  

2.  Entitlement to a permanent and total disability rating 
for VA pension purposes.  

3.  Entitlement to special monthly pension (SMP) benefits 
based on the need for the regular aid and attendance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had verified active service from September 1966 
until July 1969, and from February 1970 until April 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 
rating decision of the RO.  

In an Administrative Decision in March 1979, the RO 
determined that the injuries sustained by the veteran in 
September 1978 were the result of his own willful misconduct.  

In March 2004, the Board remanded the case to the RO for 
additional development of the record.  


FINDINGS OF FACT

1.  In a March 1979 Administrative Decision, the RO 
determined that the injuries received by the veteran in a 
shooting on September [redacted], 1978 were the result of his own 
willful misconduct; the veteran was notified of its decision 
and apprised of his appellate rights; but did not enter a 
timely appeal.  

2.  Since the March 1979 RO determination; additional 
evidence that is more than cumulative or redundant in nature 
or, when considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of changing the holding has 
not been presented.  

3.  The veteran is service connected for diabetes mellitus, 
rated as 20 percent disabling and the residual of viral 
hepatitis, rated as noncompensably disabling and has 
additional nonservice-connected disability (other than the 
residuals of the documented incomplete quadriplegia) that is 
not identified as being permanent and meeting the applicable 
percentage requirements for pension purposes.  

4.  The veteran currently is not shown to have rendered 
unemployable by deemed innocently acquired disability for the 
purpose of receiving VA pension or special monthly pension 
benefits.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to review 
the final March 1979 RO Administrative Decision establishing 
that the veteran's injuries sustained on September [redacted], 1978 
were the result of his own willful misconduct.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

2.  The criteria for the award of a permanent and total 
disability rating for nonservice-connected VA pension have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2007).  

4.  The claim for special monthly pension based on the need 
for regular aid and attendance must be denied by operation of 
law.  38 U.S.C.A. §§ 1502, 1541, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in a letter dated in June 2004, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), including the evidence needed to show 
new and material evidence in connection with his claims.  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed him 
that he should send information or evidence relevant to the 
claims to VA.  In addition, the RO provided notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's claims after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the January 2008 supplemental 
statement of the case and prior to the certification of the 
veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies here.  

Despite the defective notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, as the Board 
concludes hereinbelow that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, service personnel records, post-service treatment 
records, requests for additional information in connection 
with the September [redacted], 1978 incident, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  The Board also notes that this case 
has been remanded for further development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  New and Material Evidence - March 1979 RO 
determination regarding willful misconduct.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen the March 1979 RO determination that the 
residuals of his September [redacted], 1978 injury are the result of 
the veteran's own willful misconduct.  

Here, the Board notes that the RO in March 1979 determined 
that the veteran was shot in the neck by a woman's son after 
having entered the woman's bedroom with the apparent intent 
to rape her.  The evidence as of March 1979 consisted of 
police reports and witness statements.  The veteran had 
remained in the hospital at the time of the March 1979 
determination and criminal charges were pending against the 
veteran at that time.  

The evidence submitted after March 1979 consists of VA 
correspondence and memos to the file indicating that no 
additional evidence was available regarding the September [redacted], 
1978 shooting or any final disposition of charges pending 
against the veteran based on the incident.  Thus, the 
additional record on this point is not shown to be more than 
cumulative in nature and repetitive of facts previously 
considered in the 1979 Administrative Decision.  

The additional medical evidence in this regard continues to 
show  treatment for the veteran's quadriplegia as a result of 
the September 1978 gun shot wound to the neck.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted since the March 1979 
Administrative Decision by the RO.  No evidence has been 
submitted to address any previously unestablished fact so as 
to permit would further review at this time.  

As such, there is no new evidence that has raised a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the RO's March 1979 
Administrative Decision that the injuries sustained in 
September 1978 were the result of the veteran's willful 
misconduct remains final.  



V. Nonservice-connected pension.

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of his or her own willful misconduct. 38 
U.S.C.A. § 1521 (West 2002 & Supp. 2005); see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993).  

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. Part 4.  

The Court has provided an analytical framework for 
application in pension cases. See Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether there is entitlement to nonservice 
connected disability pension on an extraschedular basis.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.  

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment. If so, the veteran again 
meets the requirements of the law for the benefit at issue.  

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability. 38 C.F.R. § 4.17.  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

In this case, the Board notes that the veteran has been 
service connected for diabetes mellitus, evaluated as 20 
percent disabling, and the residuals of viral hepatitis, 
evaluated as noncompensable.  

Other nonservice-connected disabilities include those of the 
residual effects of surgery on the right foot, tuberculosis 
trait, hypertension, hepatitis C and herpes, each evaluated 
as noncompensably disabling by the RO.  

Other noted conditions noted during a recent period of 
hospitalization include those of the residuals of a left 
elbow fracture, findings of emphysematous lung changes and 
atherosclerosis with a prominent ascending aorta, a small 
hiatal hernia, and old fractures of the right femoral neck.  
None of which is shown to be productive of permanent 
disability that is ratable individually as 60 percent 
disabling or otherwise to combine to a rating of 70 percent 
or more.  

The veteran currently suffers from overwhelming residual 
disability due to the gunshot wound injury of the cervical 
spine, including incomplete quadriplegia, which has been 
deemed to be the result of the veteran's own willful 
misconduct.  

However, in considering these various medical conditions, no 
basis has been presented at this time to establish that 
veteran has been rendered unemployable due to only his 
innocently acquired disabilities.  

Accordingly, without considering the veteran's misconduct 
disability in this case, a permanent and total disability 
rating for nonservice-connected VA pension benefits is not 
warranted.  


IV.  Entitlement to special monthly pension (SMP) by reason 
of being in need of regular aid and attendance or on account 
of being housebound.

The veteran seeks SMP to include as based on the need for 
regular aid and attendance of another person.  However, he is 
not shown to warrant basic pension entitlement.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits. See 38 
U.S.C.A. § 1521(a) (West 2002).  

A veteran receiving nonservice-connected pension may receive 
pension at a higher, special monthly rate if he or she needs 
the regular aid and attendance of another individual to 
conduct routine activities necessary for daily life. 38 
U.S.C.A. § 1521(d).  

A person is considered to need regular aid and attendance if 
he is a patient in a nursing home due to mental or physical 
incapacity; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under 38 C.F.R. § 3.352(a).  

In this case, the veteran has not been awarded nonservice-
connected VA pension benefits.  As a result, a higher pension 
rate on the basis of a need for aid and attendance and due to 
housebound status, may not be applied under the law.  
Accordingly, the claim for special monthly pension to include 
as based on the need for regular aid and attendance must be 
denied.  



ORDER

New and material evidence has not been received to reopen the 
matter involving the RO's March 1979 determination that the 
injuries sustained in September 1978 were the result of the 
veteran's willful misconduct.  

A permanent and total disability rating for nonservice-
connected VA pension purposes is denied.  

The claim for special monthly pension benefits to include as 
based on the need for regular aid and attendance is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


